J-A28021-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    NICHOLAS BRANDON GUMP                      :   No. 524 WDA 2020

               Appeal from the Order Entered March 26, 2020
     In the Court of Common Pleas of Greene County Criminal Division at
                       No(s): CP-30-CR-0000170-2019


BEFORE: OLSON, J., MURRAY, J., and McCAFFERY, J.

MEMORANDUM BY MURRAY, J.:                           FILED: April 16, 2021

       The Commonwealth of Pennsylvania (Commonwealth) appeals from the

order granting the suppression motion of Nicholas Brandon Gump (Gump).1

For the reasons that follow, we reverse and remand.

       The trial court recounted the evidence presented at the suppression

hearing along with its findings as follows:

       The [court] heard the testimony of David Bates, a Cumberland
       Township Police Officer and the testimony of [Gump]. Their sworn
       testimony is largely in agreement. Certain facts are not in dispute.
       However, pursuant to the rules of Criminal Procedure, the [c]ourt
       will now make the following determination of facts:

       We now determine as factual, that on the 6th of November 2018,
       [Gump] was operating a silver Monte Carlo automobile and that
       he then collided into the rear of a silver Jaguar operated by
____________________________________________


1 The Commonwealth certified its right to appeal because the grant of
suppression will terminate or substantially handicap the prosecution.
Pa.R.A.P. 311(d).
J-A28021-20


     Christine Lewis. This occurred in Cumberland Township at the
     intersection of Route 88 and Nemacolin Road, an area known to
     the [c]ourt.

     It would appear that Ms. Lewis’ vehicle was stopped at the
     intersection and attempting to make a left hand turn on Nemacolin
     Road. [Gump] testified and the [c]ourt believes factually that
     [Gump’s] attention was not fully on the road and that an accident
     occurred that was the fault of [Gump].         Officer Bates was
     dispatched to the scene of the accident and he arrived along with
     Officer [Tony] Gismondi, each in separate vehicles and they
     arrived at the scene of the accident at 5:42 P.M.

     The [c]ourt will note that ultimately there were a total of three (3)
     police vehicles, a constable vehicle and an ambulance that were
     all at the scene of the accident. We also note that [Gump’s] son
     was traveling behind [him] and was a witness to the accident
     although we did not hear his testimony this date. We note that
     the husband of the driver of the Jaguar is a local and active
     constable well known to the [c]ourt and well known in the
     community.

     The [c]ourt now determines that [Gump] was a licensed driver
     and fully cooperative. Although in the initial conversation [during
     which Gump indicated he had taken prescription medication but
     no illegal drugs], we do note and now determine as factual, that
     [Gump] was nervous and that during the development of the
     accident investigation, we do believe and now determine as
     factual that Bates observed behavior of [Gump] which changed
     from the initial observation, such that [he] was jittery and had
     abnormally constricted pupils. [Based upon these observations,
     Officer Bates, although not placing Gump under arrest, asked him
     to sign a voluntary permission to search form for a blood draw].

     Although we have indicated that there were a number of
     emergency vehicles, the [c]ourt does not believe that the
     environment was particularly coercive. It appears that [Officer]
     Bates and [Gump] had continuing and normal conversation
     consistent with a two-vehicle accident in which one or both of the
     vehicles were inoperable.

     The [c]ourt determines that [Gump] was not in custody of the
     police until he was placed into the police car for transport to
     Uniontown Hospital, located approximately fifteen miles from the

                                     -2-
J-A28021-20


        scene of the accident. This distance was not testified to and is to
        some extent an estimate by the [c]ourt.

        We do also determine as factual, that blood was drawn at the
        Uniontown Hospital at 6:35 P.M. and the police officers departed
        Uniontown Hospital located in Fayette County at 6:48 P.M.

        We determine as factual that no Miranda[2] warnings were read
        to [Gump] and that no DL-26[B] warnings were ever read to
        [Gump]. The Court is aware of the precedent as established in
        Birchfield[3] and also, we recognize that this was a draw of blood
        and not a request for breath. We also note that no search warrant
        was requested or issued for the draw of blood and recognize
        instead that the [C]ommonwealth asserts that the draw of blood
        was obtained by consent.

        The [c]ourt has reviewed Commonwealth Exhibit 1 which is a form
        used by Cumberland Township Police Department which a review
        illustrates is not particularly well suited to the request for a draw
        of blood.[4] However, the Court believes that it is to be considered
____________________________________________


2   Miranda v. Arizona, 384 U.S. 436 (1966).

3   Birchfield v. North Dakota, 136 S.Ct. 2160 (2016).

4   The form states:

                          CUMBERLAND TWP POLICE DEPT

                                 Permission to Search

        I, Nicholas Gump, have been informed by Officer Bates and Officer
        Gismondi who have made proper identification as (an) authorized
        law enforcement officers of the Cumberland Township Police
        Department, of my CONSTITUTIONAL RIGHT not to have a search
        made of the premises and properly owned by me and/or under my
        care, custody and control, without a search warrant Knowing of
        my lawful right to refuse to consent to such a search, I willingly
        give my permission to the above named officers to conduct a
        complete search of the premises and for property, Including all
        the buildings and vehicles, both inside and outside the property
        located at:



                                           -3-
J-A28021-20


       in the totality of the circumstances as to whether [Gump]
       consented to this blood draw. It should be noted that the [c]ourt
       does recognize that questions were asked of [Gump] prior to him
       being transported to the Fayette County Hospital. However, the
       [c]ourt now determines that questioning was not particularly
       coercive, nor were they custodial in nature.

       The [c]ourt has also admitted, in the context of this hearing.
       Defense Exhibits A and B. Exhibit B [is] the purported results from
       NMS Laboratory of the analysis of [Gump’s] blood. Exhibit A is
       the analysis requisition made by the police officer Mr. Bates.

       The issues, which the [c]ourt now considers to be before it are
       whether the draw of blood was consensual and if consensual,
       whether the search pursuant to the consent exceeded the scope
       of the consent to search. In the event that the [c]ourt determines
       that [Gump’s] consent was voluntary, a fair reading of the
       evidence before the [c]ourt would suggest that Officer Bates
       sought only prescription level medications.

Trial Court Order, 9/20/19, at unnumbered 1-4.

       More than two months after the accident, on January 23, 2019, Officer

Bates filed a criminal complaint charging Gump with one count each of driving

____________________________________________




       Blood Draw RG: Prescription Levels

       The above officers further have my permission to take from my
       premises and property, any letters, papers, materials, electronic
       multimedia and/or storage devices, or any other property which
       they desire as evidence for criminal prosecution in the case or
       cases under investigation.

       This written permission to search without a search warrant is
       given by me to the above officers voluntarily and without any
       threats or promises . . .

Gump and Officers Bates and Gismondi signed the form.




                                           -4-
J-A28021-20


under the influence of drugs (DUI) and careless driving.5 A summons was

issued to Gump the following day. On July 31, 2019, Gump filed a motion to

suppress both the statements he made to the officers and the results of the

blood draw. On August 30, 2019, the Commonwealth sought leave to amend

the criminal information to file additional DUI charges,6 which the trial court

granted on September 20, 2019.

        The suppression hearing was held on September 20, 2019. At the end

of the hearing, the trial court verbally issued its decision which was transcribed

as the order quoted above. On November 13, 2019, the trial court issued a

second order denying Gump’s motion to suppress. The court found Gump

voluntarily consented to the blood draw and the scope of the search was not

limited to prescription drugs. Trial Court Order, 11/13/19, at unnumbered 2-

5.

        A non-jury trial began February 19, 2020, but was adjourned for briefing

on whether the trial court could reconsider its denial of Gump’s motion to

suppress given this Court’s decision in Commonwealth v. Krenzel, 209 A.3d

1024 (Pa. Super. 2019), appeal denied, 222 A.3d 370 (Pa. 2019). On March

26, 2020, the court issued an order suppressing the results of the blood test.

The court did not make any findings of fact and did not explain its reasoning.

____________________________________________


5   75 Pa.C.S.A. §§ 3802(d)(2) and 3714.

6   75 Pa.C.S.A. §§ 3802(d)(1)(i) and (ii).



                                           -5-
J-A28021-20


Trial Court Order, 3/26/20, at unnumbered 1-3. The Commonwealth timely

appealed.7 The Commonwealth presents a single question for review:

            Did the court err in suppressing [Gump]’s blood draw results
       pursuant to Commonwealth v. Krenzel, 209 A.3d 1024 ([Pa.
       Super.] 2019)?

Commonwealth Brief at 4.

       We begin with our well-settled standard of review:

       When the Commonwealth appeals from a suppression order, we
       follow a clearly defined standard of review and consider only the
       evidence from the defendant’s witnesses together with the
       evidence of the prosecution that, when read in the context of the
       entire record, remains uncontradicted. The suppression court’s
       findings of fact bind an appellate court if the record supports those
       findings. The suppression court’s conclusions of law, however, are
       not binding on an appellate court, whose duty is to determine if
       the suppression court properly applied the law to the facts.




____________________________________________


7 Both the trial court and the Commonwealth have technically complied with
Pennsylvania Rule of Appellate Procedure 1925. However, the trial court’s
Rule 1925(a) statement merely adopts its September 2019 findings of fact
issued from the bench and its March 2020 order granting reconsideration and
suppressing the results of the blood draw. Thus, there is nothing in the record
explaining the trial court’s basis for reversing its original denial of the motion
to suppress. See Pa.R.A.P. 1925(a) (“the judge who entered the order . . . if
the reasons for the order do not already appear of record, shall . . . file of
record at least a brief opinion of the reasons for the order, or for the rulings .
. . or shall specify in writing the place in the record where such reasons may
be found.”). We emphasize it is not this Court’s role to guess why the
trial court reversed itself. We have explained the purpose of a trial court
opinion “is to provide the appellate court with a statement of reasons for the
order . . . entered . . . to permit effective and meaningful review of the lower
court decisions.” Commonwealth v. Hood, 872 A.2d 175, 178 (Pa. Super.
2005).


                                           -6-
J-A28021-20


Commonwealth v. Vetter, 149 A.3d 71, 75 (Pa. Super. 2016) (citations

omitted).

        “The Fourth Amendment to the [United States] Constitution and Article

I, Section 8 of [the Pennsylvania] Constitution protect citizens from

unreasonable searches and seizures.” Commonwealth v. McAdoo, 46 A.3d

781, 784 (Pa. Super. 2012). The “administration of a blood test . . . performed

by an agent of, or at the direction of the government” constitutes a search

under     both    the   United   States     and   Pennsylvania   Constitutions.

Commonwealth v. Kohl, 615 A.2d 308, 315 (Pa. 1992).                 “A search

conducted without a warrant is deemed to be unreasonable and therefore

constitutionally impermissible, unless an established exception applies.”

Commonwealth v. Strickler, 757 A.2d 884, 888 (Pa. 2000).            “One such

exception is consent, voluntarily given.” Id. at 888-89.

        Our Supreme Court has explained:

        While there is no hard and fast list of factors evincing
        voluntariness, some considerations include: 1) the defendant’s
        custodial status; 2) the use of duress or coercive tactics by law
        enforcement personnel; 3) the defendant’s knowledge of his right
        to refuse to consent; 4) the defendant’s education and
        intelligence; 5) the defendant’s belief that no incriminating
        evidence will be found; and 6) the extent and level of the
        defendant’s cooperation with the law enforcement personnel.

Commonwealth v. Gillespie, 821 A.2d 1221, 1225 (Pa. 2003) (citation

omitted).

        In Birchfield, the United States Supreme Court addressed the

constitutionality of warrantless blood draws. Although the Court concluded

                                      -7-
J-A28021-20


that warrantless blood draws are not permissible as searches incident to

arrest, it determined they are permissible under the consent exception to the

warrant requirement. Birchfield, 136 S.Ct. at 2185-86. The Court observed

that its “prior opinions have referred approvingly to the general concept of

implied-consent laws that impose civil penalties and evidentiary consequences

on motorists who refuse to comply with BAC tests.” Id. at 2185.

        The United States Supreme Court further stated, however, that it is

“another matter . . . for a State not only to insist upon an intrusive blood test,

but also to impose criminal penalties on the refusal to submit to such a test.”

Id.   It reasoned “[t]here must be a limit to the consequences to which

motorists may be deemed to have consented by virtue of a decision to drive

on public roads.” Id. Thus, “motorists cannot be deemed to have consented

to submit to a blood test on pain of committing a criminal offense.” Id. at

2186.

        Following the decision in Birchfield, PennDOT revised the DL–26 form

to remove warnings that individuals suspected of DUI would face enhanced

criminal penalties if they refused to submit to a blood test. Commonwealth

v. Robertson, 186 A.3d 440, 443 (Pa. Super. 2018), appeal denied, 195 A.3d

852 (Pa. 2018). Subsequently, this Court invalidated Section 3804(c), holding

that Pennsylvania’s implied-consent law unconstitutionally “imposed criminal

penalties on the refusal to submit to” a blood test.        Commonwealth v.

Evans, 153 A.3d 323, 331 (Pa. Super. 2016).           Thus, where a defendant


                                      -8-
J-A28021-20


consented to a blood draw after receiving Pennsylvania’s pre-Birchfield

implied consent warnings, the blood draw was unconstitutional because

consent was elicited following warnings relating to the now-invalidated

increased, mandatory penalty for refusal to consent. Id.

     Pennsylvania’s current implied consent law is set forth at 75 Pa.C.S.A.

§ 1547, which in pertinent part provides:

     (a) General rule.--Any person who drives, operates or is in
     actual physical control of the movement of a vehicle in this
     Commonwealth shall be deemed to have given consent to one or
     more chemical tests of breath or blood for the purpose of
     determining the alcoholic content of blood or the presence of a
     controlled substance if a police officer has reasonable grounds to
     believe the person to have been driving, operating or in actual
     physical control of the movement of a vehicle in violation of
     section 1543(b)(1.1) (relating to driving while operating privilege
     is suspended or revoked), 3802 (relating to driving under
     influence of alcohol or controlled substance) or 3808(a)(2)
     (relating to illegally operating a motor vehicle not equipped with
     ignition interlock).

     (b) Civil penalties for refusal.—

        (1) If any person placed under arrest for a violation of
        section 3802 is requested to submit to chemical testing and
        refuses to do so, the testing shall not be conducted but upon
        notice by the police officer, the department shall suspend
        the operating privilege of the person[.]

                                     ***

        (2) It shall be the duty of the police officer to inform the
        person that:

           (i) the person’s operating privilege will be suspended
           upon refusal to submit to chemical testing and the
           person will be subject to a restoration fee of up to
           $2,000; and


                                    -9-
J-A28021-20


              (ii) if the person refuses to submit to chemical breath
              testing, upon conviction or plea for violating section
              3802(a)(1), the person will be subject to the penalties
              provided in section 3804(c) (relating to penalties).

75 Pa.C.S.A. § 1547 (emphasis added).

       The    Pennsylvania      Supreme        Court   examined   Section   1547   in

Commonwealth v. Myers, 164 A.3d 1162 (Pa. 2017), where a defendant

who had been arrested for suspected DUI was hospitalized and unconscious

when the police officer read him the consent form and directed hospital staff

to draw his blood.8 Id. at 1165. The Court opined:

       [O]nce a police officer establishes reasonable grounds to suspect
       that a motorist has committed a DUI offense, that motorist “shall
       be deemed to have given consent to one or more chemical tests
       of breath or blood for the purpose of determining the alcoholic
       content of blood or the presence of a controlled substance.” 75
       Pa.C.S. § 1547(a). Notwithstanding this provision, Subsection
       1547(b)(1) confers upon all individuals under arrest for DUI
       an explicit statutory right to refuse chemical testing, the
       invocation of which triggers specified consequences. See 75
       Pa.C.S. § 1547(b)(1) (“If any person placed under arrest for
       [DUI] is requested to submit to chemical testing and refuses to do
       so, the testing shall not be conducted”). The statute grants an
____________________________________________


8 In Commonwealth v. Jones-Williams, 237 A.3d 528, 531 (Pa. Super.
2020), the appellant’s car collided with a train and he was transported to the
hospital. First responders at the scene had told police that they smelled
marijuana on appellant. Id. When police arrived at the hospital, they were
unable to obtain a consent from appellant because he was unconscious. Id.
at 532. Nonetheless, they ascertained that the hospital had drawn blood for
medical purposes, and without obtaining a warrant, requested that the
hospital transfer a blood sample to a police laboratory for testing; the hospital
complied. Id. On appeal, this Court relied on Myers in holding that the trial
court erred in finding exigent circumstances to justify the warrantless blood
draw. Id. at 544-45. We find Jones-Williams inapposite because, unlike
Gump’s case, the facts are different and most significantly, the legal analysis
involved implied — as opposed to actual — consent.

                                          - 10 -
J-A28021-20


      explicit right to a driver who is under arrest for [DUI] to refuse
      to consent to chemical testing.

      Under this statutory scheme, a motorist placed under arrest
      for DUI has a critical decision to make. The arrestee may
      submit to a chemical test and provide the police with evidence
      that may be used in a subsequent criminal prosecution, or the
      arrestee may invoke the statutory right to refuse testing, which:
      (i) results in a mandatory driver’s license suspension under 75
      Pa.C.S. § 1547(b)(1); (ii) renders the fact of refusal admissible as
      evidence in a subsequent DUI prosecution pursuant to 75 Pa.C.S.
      § 1547(e); and (iii) authorizes heightened criminal penalties
      under 75 Pa.C.S. § 3804(c) if the arrestee later is convicted of
      DUI. In very certain terms, this Court has held that, in requesting
      a chemical test, the police officer must inform the arrestee of the
      consequences of refusal and notify the arrestee that there is no
      right to consult with an attorney before making a decision. An
      arrestee is entitled to this information so that his choice to take
      a [chemical] test can be knowing and conscious. The choice
      belongs to the arrestee, not the police officer.

Id. at 1170-71 (some quotation marks, brackets, case cites, and footnote

omitted) (emphases added). Our Supreme Court repeatedly stressed it is an

arrest which triggers the warning requirement because Section 1547 penalties

apply only upon arrest. See id. at 1175 n.12.

      In Krenzel, we relied on Myers in concluding the trial court erred by

failing to suppress blood test results, where the defendant consented to the

blood test, but had not “receiv[ed] a recitation of her rights under DL-26B or

Section 1547 or confirming her consent by signature.” Krenzel, 209 A.3d at

1032. We described the facts giving rise to the request for the blood test as

follows:

      On November 14, 2016, Appellant was pulled over by Officer Kyle
      Maye and Officer [Robert] Gilbert as the result of her erratic
      driving behavior that was called in by another motorist. Officer

                                     - 11 -
J-A28021-20


     Maye observed Appellant to have glassy and bloodshot eyes, her
     speech was slow and soft, and her movements in the vehicle were
     slow and sluggish. Officer Gilbert discovered two beer bottles in
     the passenger side area of Appellant’s vehicle. Officer Maye
     requested that Appellant exit the vehicle, at which time he
     detected the odor of alcohol. He then conducted a series of field
     sobriety tests, the results of which indicated that Appellant was
     under the influence of alcohol and/or controlled substances.
     Officer Maye asked if Appellant was willing to submit to a blood
     test. Appellant consented. She was then placed under arrest and
     transported to Chester County Hospital where her blood was
     drawn within the appropriate two-hour limit.

Id. at 1026.   The appellant in Krenzel was most likely driving under the

influence, was about to be arrested regardless of whether she consented to

the blood test, and in fact, was placed under arrest as soon as she verbally

consented. See id. Under these circumstances, where a refusal to consent

would have resulted in the imposition of the civil penalties enumerated in

Section 1547, the appellant was entitled to receive the DL-26B warnings. Id.

at 1032.

     In contrast, the trial court in this case determined Appellant was not

under arrest; in fact, Gump was not arrested or issued a citation at the time

of the accident. See Order, 9/20/19, at unnumbered 2-4. As stated above,

the criminal complaint was not filed, and the summons was not issued, until

more than two months later. The trial court cited these findings, which are

supported by the record, in its September 20, 2019 order and Rule 1925(a)

opinion.

     Unlike the defendant in Krenzel, at the time of the November 6, 2018

accident, Gump did not face imminent arrest or the penalties of Section 1547

                                   - 12 -
J-A28021-20


if he refused to consent to the blood test. Significantly, Officer Bates testified

that when he encountered Gump at the accident scene, he did not detect signs

of intoxication. He described Gump as cooperative and testified Gump was “a

little jittery but nothing of those circumstances that would indicate, you know,

anything going wrong at the time. He was just upset at having had a traffic

accident.” N.T., 9/20/19, at 9. Officer Bates further testified he did not ask

Gump to submit to field sobriety tests because he did not perceive a basis for

them. Id. at 20. He stated he questioned Gump about possible drug use only

because his pupils appeared constricted for the time of day. Id. Officer Bates

reiterated that he did not place Gump under arrest that day, and immediately

following the blood test, Gump left the hospital and was not given a citation.

Id. at 11-12, 14, 28.

      Also unlike the defendant in Krenzel, Gump signed a written consent to

search. While we agree with the trial court that the form is not artfully drafted

for the purpose of blood testing, it was nonetheless specific as to Gump’s right

to refuse consent. See Trial Court Order, 9/20/19, at unnumbered 4; N.T.,

9/20/19, at Commonwealth Exhibit 1.

      On this record, we infer — given the trial court’s lack of explanation —

that it read Krenzel as requiring DL-26B warnings in suspected DUI cases

regardless of whether an individual is under arrest. If that is the case, we

disagree. See Trial Court Order, 3/26/20, at unnumbered 2. Our review of




                                     - 13 -
J-A28021-20


Krenzel does not support that interpretation, which would conflict with the

express language of the DL-26B form, which states:

       You are under arrest for driving under the influence of alcohol .
       . . [t]he above operator was placed under arrest for driving
       under the influence of alcohol or a controlled substance. . .
       [p]lease list name, badge number, and phone number of
       arresting officer. . .

DL-26B (6-16) (emphases added). Given this unambiguous language, there

was no reason for Officer Bates to read warnings to Gump, because at the

time of the accident, Officer Bates was not persuaded Gump was DUI, as

evidenced by the fact that Officer Bates did not place Gump under arrest.

Likewise, as discussed above, Section 1547 and the Supreme Court’s holding

in Myers do not support suppression.9 For all of these reasons, we find the

trial court misapplied the law, see Vetter, supra at 75, and therefore reverse.

       Order reversed. Case remanded. Jurisdiction relinquished.


____________________________________________


9 On September 18, 2020, the undersigned issued a non-precedential decision
in Commonwealth v. Runyon, 240 A.3d 945 (Pa. Super. 2020) (unpublished
memorandum), in which we applied Krenzel and affirmed the grant of
suppression where the driver allegedly consented to a blood draw. Runyon,
24 A.3d at **1, 5. As we noted throughout, our review was limited because
the Commonwealth never had the suppression hearing transcribed, and both
parties agreed that Krenzel was controlling. Id. at **2, 4-5. It was not clear
whether the appellant was under arrest when he allegedly consented to the
blood test, but we were unable to ascertain the circumstances surrounding
the alleged consent. Thus, the Commonwealth did not raise and we did not
address whether Krenzel applies to a person not under arrest for DUI.
Instead, the Commonwealth first argued Krenzel was wrongly decided, an
issue that was beyond our authority. Id. at *4. The Commonwealth also
argued that Krenzel should not apply to cases involving commercial driver
licenses, an issue we found waived. Id. at *5. Thus, our decision affirming
suppressing in Runyon is inapplicable.

                                          - 14 -
J-A28021-20


     Judge McCaffery joins the memorandum.

     Judge Olson files a dissenting memorandum.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/16/2021




                                - 15 -